Citation Nr: 1805791	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO. 14-07 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative arthrosis with chondromalacia of patella.

2. Entitlement to an initial disability rating in excess of 10 percent for degenerative arthrosis of the lumbar spine prior to August 30, 2016, and 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1981 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran's right knee degenerative arthrosis with chondromalacia of patella is not manifested by limitation of extension to 20 degrees or limitation of flexion to 45 degrees or less.

2. Prior to August 30, 2016, the Veteran's degenerative arthrosis of the lumbar spine was not manifested by forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3. From August 30, 2016, the Veteran's degenerative arthrosis of the lumbar spine is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1. The criteria for an initial disability rating in excess of 20 percent for right knee degenerative arthrosis with chondromalacia of patella have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5261 (2017).

2. The criteria for an initial disability rating in excess of 10 percent for degenerative arthrosis of the lumbar spine prior to August 30, 2016, and 20 percent thereafter, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.


II. Increased Ratings 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). The RO has staged the Veteran's ratings in this case for the Veteran's degenerative arthrosis of the lumbar spine.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

The Veteran's right knee disability is rated at 20 percent under 38 C.F.R. § 4.71a, DC 5261 for right knee degenerative arthrosis with chondromalacia of patella. The appropriate diagnostic codes for rating limitation of motion of the right knee are DCs 5260 and 5261. 38 C.F.R. § 4.71a. Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension). 

Under DC 5261, limitation of extension of the leg warrants a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and, 50 percent when limited to 45 degrees.

Additionally, under DC 5260, limitation of flexion of the knee warrants a noncompensable rating when limited to 60 degrees, a 10 percent rating when limited to 45 degrees, 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

DC 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. DC 5259 provides for a 10 percent rating for "Cartilage, semilunar, removal of, symptomatic."

The Veteran's lumbar spine disability is assigned a 10 percent rating prior to August 30, 2016 and 20 percent thereafter, under DC 5237, which is the general formula for diseases and injuries of the spine.  Under this criteria, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 38 C.F.R. § 4.71a, DC 5237. A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. Id. A 100 percent rating is assigned for unfavorable ankylosis of the entire spine. Id.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2017). Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14 (2017). It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id.

38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the DCs applicable to the affected joint).

Furthermore, 38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint. Id. Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint. Id.; see Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis). Pain that does not result in additional functional loss does not warrant a higher rating. See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

The Veteran was granted service connection for his right knee and lumbar spine disabilities in a May 2011 rating decision. The Veteran was assigned a 20 percent rating for his right knee disability, effective September 24, 2010, and assigned a 10 percent rating for his lumbar spine disability effective September 24, 2010. In a June 2017 RO decision, the Veteran's lumbar spine disability was assigned a 20 percent rating, effective August 30, 2016.

A. Right knee

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 20 percent for right knee degenerative arthrosis with chondromalacia of patella. The reasons follow.

The evidence indicates that the Veteran's right knee degenerative arthrosis with chondromalacia of patella did not result in limitation of extension of the leg to 20 degrees, which would establish entitlement to a 30 percent rating, or limitation of flexion of the leg to 45 degrees, which would establish a compensable rating for limitation of flexion. At worst, the Veteran's extension was limited to 15 degrees, and flexion was limited to 105 degrees. For example, during the Veteran's May 2011 VA examination in connection with his joints, the examiner reported extension to 15 degrees, and flexion to 105 degrees. The August 2016 VA examination shows extension to 0 degrees, and flexion to 115 degrees, indicating an improvement in the Veteran's extension.  The Veteran's limitation of flexion has not reached a compensable level to warrant a separate rating under DC 5260.

The Board notes that in the August 2016 examination report, the examiner checked a box that said "Yes, functioning is so diminished that amputation with prosthesis would equally serve the Veteran." This appears to be an inadvertent mistake, as the remainder of the examination report indicates that the Veteran's disability does not interfere with the Veteran's ability to perform work, that he has normal joint stability, normal muscle strength, and no history of recurrent subluxation or lateral instability. Therefore, the Board finds that the examiner unintentionally checked the box and it was not meant to be used for rating purposes.

The Board will consider other potentially applicable diagnostic codes together because, as will be discussed, the symptoms and functional limitations associated with the Veteran's right knee meniscal tear and his limitation of motion are overlapping and duplicative. To avoid pyramiding, the Board will determine the most favorable rating for the Veteran under DCs 5258, 5259, and 5261. See 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

During a private medical examination in July 2012, the Veteran was noted to have a medial meniscus tear, however the examiner did not attribute it to service or to the Veteran's service-connected right knee disability. Nevertheless, even conceding that it is part of the Veteran's service-connected right knee disability, the Veteran would not be entitled to a higher rating. For example, during the August 2016 VA examination, the examiner noted that the Veteran had a meniscal tear, and that the Veteran had a medial meniscectomy. The examiner specifically found that there was no history of recurrent effusion. The report did not document any symptoms related to the Veteran's meniscectomy. 

Under DC 5258, a 20 percent rating is warranted for frequent episodes of "locking", pain, and effusion. Here, the August 2016 VA examination specifically noted that there was no history of effusion. Accordingly, this DC would not provide a basis for a higher rating.  

Under DC 5259, the record must demonstrate that the meniscectomy is symptomatic to warrant a 10 percent rating. Here, no symptoms were documented in the VA examination report related to the Veteran's medial meniscectomy. Regardless, a rating under this DC would not assist the Veteran in obtaining a higher rating for the right knee disability.  

Furthermore, under the facts of this case, assigning separate ratings under DCs 5258 or 5259 and 5261 would constitute pyramiding; because DCs 5258/5259 and 5261 overlap in symptoms or findings of pain and limitation of motion (of which "locking" is a form), including limitation of motion due to pain. Thus, assigning separate ratings under DC 5258 or 5259 and 5261 would violate the prohibition against pyramiding because it would compensate the Veteran twice for the same symptomatology, here, painful limitation of motion. The critical element in permitting the assignment of several ratings under the various diagnostic codes is that none of the symptomatology for any of the disabilities is duplicative or overlapping the symptomatology of the other disability. 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261. For these reasons, the Veteran is not entitled to a separate disability rating under either DC 5258 or DC 5259 for the painful limitation of motion associated with the right knee disability. 

The Board has considered the effects of the Veteran's symptoms, including pain, less movement than normal, disturbance of locomotion, interference with standing, and use of a brace, and the Board concludes that the preponderance of the evidence is against a finding of the functional equivalent of limitation of extension of the leg to 20 degrees, or the functional equivalent of limitation of flexion of the leg to 45 degrees or less. Examination results show that the Veteran had normal muscle strength and normal stability in his right knee, was able to replicate results with repetitive testing, and had a full extension of 0 degrees during the August 2016 VA examination and had flexion to 115 degrees. 

Taking into account the evidence of record indicating the Veteran's regular complaints of pain, the Board finds that the evidence does not reflect that such pain resulted in the functional equivalent of limitation of extension of the leg to 20 degrees, or limitation of flexion of the leg to 45 degrees or less, which would respectively be required for a finding that the Veteran was entitled to a 30 percent disability rating under either DC 5261, or a 10 percent rating under DC 5260. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture.

In sum, the evidence does not show that a disability rating in excess of 20 percent for right knee degenerative arthrosis with chondromalacia of patella is warranted under DC 5261, nor is a compensable rating under DC 5260 warranted, for the entire appeal period. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating for this part of the appeal period is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

B. Lumbar Spine

i. Prior to August 30, 2016

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 10 percent for degenerative arthrosis of the lumbar spine prior to August 30, 2016. The reasons follow.

The evidence indicates that during this part of the appeal period, the Veteran's degenerative arthrosis of the lumbar spine manifested with pain and limitation of motion, but did not result in forward flexion of the thoracolumbar spine to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. For example, during the Veteran's VA medical examination in May 2011, the examiner reported forward flexion was limited to 65 degrees and that there was no spasm, weakness, atrophy or guarding. The Veteran's combined range of motion was 205 degrees. The examiner also stated that there was no evidence of scoliosis, reverse lordosis, or abnormal kyphosis. Accordingly, at worst, the Veteran's forward flexion was limited to 65 degrees, the combined range of motion was limited to 205 degrees, and the Veteran did not experience muscle spasm or guarding. 

The Board is aware that the May 2011 examiner noted that pain began at 55 degrees when evaluating the Veteran's flexion, which is less than 60 degrees; however, the criteria for evaluating diseases and injuries of the spine specifically contemplate pain ("With or without symptoms such as pain (wh[e]ther or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.").  Thus, while pain started at 55 degrees, the Veteran was able to flex to 65 degrees, which is the range of motion upon which the Board will base the evaluation.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of that forward flexion of the thoracolumbar spine has the functional equivalent of flexion limited to 60 degrees or less, or that the combined range of motion of the thoracolumbar spine was 120 degrees or less, or that muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Examination results throughout this part of the appeal period show that the Veteran had normal muscle strength, reflexes, and sensory results, and had forward flexion to 65 degrees and a combined range of motion of the thoracolumbar spine of 205 degrees. Taking into account the evidence of record indicating the Veteran's regular complaints of pain, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in flexion to 60 degrees or less, or the combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, which would be required for a finding that the Veteran was entitled to a 20 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

In sum, the evidence does not show that a disability rating in excess of 10 percent for degenerative arthrosis of the lumbar spine is warranted under DC 5237 prior to August 30, 2016. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating for this part of the appeal period is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

ii. From August 30, 2016

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 20 percent for degenerative arthrosis of the lumbar spine from August 30, 2016. The reasons follow.

The evidence indicates that during this part of the appeal period, the Veteran's degenerative arthrosis of the lumbar spine manifested with pain and limitation of motion, but did not result in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine sufficient to support a 40 percent rating under DC 5237. At worst, the Veteran's forward flexion was limited to 60 degrees, and the August 2016 examiner specifically noted that there was no ankylosis of the spine. 

The Board has considered the effects of the Veteran's symptoms, including pain, and the Board concludes that the preponderance of the evidence is against a finding of the functional equivalent of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Examination results throughout this part of the appeal period show that the Veteran had normal muscle strength and reflexes, and had forward flexion to 60 degrees, flexion to 50 degrees after repetitive motion, and no ankylosis. Taking into account the evidence of record indicating the Veteran's regular complaints of pain, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, which would be required for a finding that the Veteran was entitled to a 40 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this part of the appeal period.

In sum, the evidence does not show that a disability rating in excess of 20 percent for degenerative arthrosis of the lumbar spine is warranted under DC 5237 from August 30, 2016. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating for this part of the appeal period is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative arthrosis with chondromalacia of patella is denied.

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthrosis of the lumbar spine prior to August 30, 2016, and 20 percent thereafter is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


